 Case 1:20-cv-00367-NT Document 16 Filed 03/02/21 Page 1 of 2         PageID #: 221




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE


HUGUETTE NICOLE YOUNG,                    )
                                          )
                    Plaintiff,            )
                                          )
v.                                        ) Docket No. 1:20-cv-00367-NT
                                          )
AARON FREY, in his official capacity      )
as Attorney General of Maine,             )
                                          )
                    Defendant.            )

               ORDER ON PLAINTIFF’S MOTION FOR LEAVE
              TO PROCEED IN FORMA PAUPERIS ON APPEAL

      This case was dismissed for failure to pay the filing fee or comply with the

Court’s procedures for requesting a waiver of the fee (ECF No. 9). The Plaintiff

appealed and filed a form affidavit (ECF No. 15-1) with the First Circuit to support

her motion to proceed in forma pauperis on appeal (ECF No. 15). The First Circuit

has transmitted the motion to me for action in the first instance. (ECF No. 15-2).

      It appears from the financial affidavit submitted to the First Circuit and

forwarded to me that the Plaintiff has decided that the information requested on the

form is “not applicable” to her. For all but one question, she responds “N/A.” I

interpret her response to mean—not that she does not have income, assets, or

expenses—but that she maintains she is not required to provide that information to

the Court. This interpretation is further supported by the one question that she does

answer, in which she indicates: “I am currently receiving federal Supplemental

Nutrition Assistance Program (SNAP) benefits. This is all the information the court
 Case 1:20-cv-00367-NT Document 16 Filed 03/02/21 Page 2 of 2          PageID #: 222




needs (and is allowed to obtain from non prisoners) as evidence that I am under

extreme financial stress and warrant a full fee waiver.” I note that she writes “N/A”

in the part of the form asking whether she receives anything for public assistance,

further supporting my interpretation that she has willfully failed to provide the Court

with the requested information. For the reasons stated in my orders on her motion to

proceed in forma pauperis in the district court (ECF No. 6) and on her motion to

reconsider (ECF No. 8), I disagree that 28 U.S.C. § 1915(a)(1) does not apply to non-

prisoners. Because that statute applies to the Plaintiff and the Plaintiff has not

provided information sufficient to determine whether she qualifies to proceed in

forma pauperis, the Court DENIES the Plaintiff’s motion for leave to proceed in

forma pauperis on appeal (ECF No. 15).



SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 2nd day of March, 2021.




                                          2
